UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. PHOCAS REAL ESTATE FUND ANNUAL REPORT December 31, 2012 February 21, 2013 Performance Summary The securitized commercial real estate market, as measured by the NAREIT Equity REIT Index (the “Index” or the “Benchmark”), delivered a total return of 19.70% for the fiscal year ended December 31, 2012.The Phocas Real Estate Fund, which returned 16.70% for the same period, underperformed the Index as a result of the under exposure in Timber and exposure to select underperforming stocks due to one time events despite attractive valuations.Overall, growth in REITs continues to be supported by improving fundamentals, reasonable demand and low new supply. Market Summary 2012 was a year fraught with challenges for investors, and nothing seemed certain.Political turmoil unfolded in Europe as certain countries such as Greece, Spain and Italy attempted to remain solvent through sizable austerity measures.In the United States, it was a year of political bruising between the two major political parties fighting to set America’s direction, but also not being able to come to terms with tax policy until the 11th hour, literally, of New Year’s Eve.Potentially frightening outcomes left investors diving for safety, then charging ahead at opportunities, then scratching their heads trying to decide which way to turn. With all that, we believe REITs still enter 2013 with the wind at their backs.Capital is readily available at low rates, and balance sheets are in relatively great shape and fundamentals continue to improve.While we may in fact be in the “as good as it gets” stage of the economic cycle, we believe that those forces may continue for the next 12 months and lead to relatively flat cap rates and provide an opportunity for solid total returns for REITs. Fund Positioning The Fund is positioned to balance risk and return given the strong run in the REIT market over the last twelve quarters, with overweight positions in what we feel are “quality” lower leveraged companies.To position the Fund to what we feel may be a year of reasonable economic growth in 2013, we took new positions in several new names to the Fund, including American Tower Corp. (AMT), Weyerhaeuser Co. (WY) and Sabra Healthcare REIT, Inc. (SBRA).Offsetting these purchases, we reduced our exposure to the Office sector in the Boston Properties, Inc. (BXP) and Alexandria Real Estate Equities Inc. (ARE) positions.We also swapped out of Equity Residential (EQR) in favor of American Campus Communities, Inc. (ACC) given the different opportunities that the ACC has in its student housing business and its vast development pipeline. 2 Contributors Two of the top performers in the Fund were Self-Storage REITs, CubeSmart (CUBE, +34.95%) and Extra Space Storage, Inc. (EXR, +49.07%).Public Storage REITs continued to have an enormous advantage over private competitors, and cash flow growth continues to be relatively stable.Data Centers have continued to perform well for the Fund.Coresite (COR, +48.4%) posted another good year as tenant demand remains strong.Coresite’s build out of its sales platform and expansion of the management team during 2012 should help accelerate growth, while its small size should allow it to more easily source growth opportunities as it looks to expand into new markets.Contrarian to the Office sector has a whole, Kilroy Realty Corp. (KRC, +48.38%) outperformed during the year as its West Coast focus outperformed the rest of the nation.Tenant demand remains strong in KRC’s tech markets, leading it to increase its development pipeline to over $1B – including 2 spec buildings. Detractors Outside of the European concerns, investors continue to perceive trouble for REITs in the Washington, DC metro market, including First Potomac (FPO, -8.02%).While actual leasing results are stronger than investors are giving the company credit for, FPO (-19.2%) price declined after its quarter earnings release due to revising its financial results.This stemmed from a weakness in its internal controls as the issue was about including or excluding acquisition costs and impairment charges when calculating certain debt covenants.Despite trading at attractive valuations, the Office sector underperformed during the year given a lack of job growth.The Fund’s position in ARE (+4.86%) particularlyimpacted the performance of the Fund during the year. Best regards, Phocas Financial Corporation William Schaff, CFA James Murray, CFA Please contact Phocas Financial if there are any changes to your personal contact information, in your financial situation or investment objectives, or if you wish to impose, add or modify any reasonable restrictions to the management of your account.Our current disclosure statement is set forth on Part II of Form ADV and is available for your review upon request. 3 Past performance is not a guarantee of future results. The information above represents the opinions of the Fund Managers, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Fund is exposed to the same risks that are associated with the direct ownership of real estate including, but not limited to, a general decline in the value of real estate, fluctuations in rental income, changes in interest rates, increases in property taxes, increasing operating costs, overbuilding, changes in zoning laws, and changes in consumer demand for real estate.The Phocas Real Estate Fund (the “Fund”) may invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods.The Fund is non-diversified, meaning it may invest its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. This document must be preceded or accompanied by a prospectus. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for complete fund holdings.Current and future portfolio holdings are subject to risk. The NAREIT Equity REIT Index is an unmanaged index of all tax qualified REITs that are publicly traded, and have 75% or more of their gross invested book assets invested directly or indirectly in equity ownership of real estate. It is not possible to invest directly in an index. 4 Phocas Real Estate Fund Comparison of the change in value of a $10,000 investment in the Phocas Real Estate Fund vs the S&P 500® Index and the NAREIT Equity Index Average Annual Total Return: 1 Year 5 Year Since Inception* Phocas Real Estate Fund 16.70% 5.77% 3.80% S&P 500® Index 16.00% 1.66% 3.26% NAREIT Equity Index 19.70% 5.74% 3.23% Total annual fund operating expenses:4.38% Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (866) 746-2271. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. Performance data shown does not reflect the 1% redemption fee imposed on shares held 90 days or less. If it did, total returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged index generally representative of the market for stocks of large-sized U.S. companies. The figures above reflect all dividends reinvested. The NAREIT Equity Index is an unmanaged index of all tax-qualified REITs that are publicly traded and have 75% or more of their gross invested book assets invested directly or indirectly in equity ownership of real estate. The figures above reflect all dividends reinvested. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. * Commencement of operations on September 29, 2006. 5 Phocas Real Estate Fund EXPENSE EXAMPLE – December 31, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/12 – 12/31/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.50% for the Fund per the operating expenses limitation agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 Phocas Real Estate Fund EXPENSE EXAMPLE – December 31, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/12 12/31/2012 7/1/12 – 12/31/2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to an annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/366 days (to reflect the one-half year period). SECTOR ALLOCATION OF PORTFOLIO ASSETS – December 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 7 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at December 31, 2012 Shares COMMON STOCKS - 97.62% Value Apartments - 11.08% American Campus Communities, Inc. $ AvalonBay Communities, Inc. Essex Property Trust, Inc. Diversified - 10.95% Colonial Properties Trust CoreSite Realty Corp. Digital Realty Trust, Inc. Vornado Realty Trust Forestry - 2.41% Weyerhaeuser Co. Health Care - 10.81% HCP, Inc. Sabra Health Care Reit, Inc. Ventas, Inc. Hotels - 4.11% Strategic Hotels & Resorts, Inc. (a) Manufactured Homes - 1.83% Sun Communities, Inc. Office Property - 13.36% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Kilroy Realty Corp. SL Green Realty Corp. Other Investment Pools and Funds - 2.09% Northstar Realty Finance Corp. Regional Malls - 13.69% Simon Property Group, Inc. Shopping Centers - 6.94% Acadia Realty Trust Federal Realty Investment Trust Kimco Realty Corp. The accompanying notes are an integral part of these financial statements. 8 Phocas Real Estate Fund SCHEDULE OF INVESTMENTS at December 31, 2012, Continued Shares Value Specialty and Other - 5.73% American Tower Corp. $ Storage - 8.64% CubeSmart Extra Space Storage, Inc. Warehouse/Industrial - 5.98% First Potomac Realty Trust Prologis, Inc. TOTAL COMMON STOCKS (Cost $3,483,247) SHORT-TERM INVESTMENTS - 0.57% Invesco STIT-STIC Prime Portfolio, 0.09% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $28,917) TOTAL INVESTMENTS IN SECURITIES (Cost $3,512,164) - 98.19% Other Assets in Excess of Liabilities - 1.81% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day annualized yield as of December 31, 2012. The accompanying notes are an integral part of these financial statements. 9 Phocas Real Estate Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2012 ASSETS Investments in securities, at value (identified cost $3,512,164) $ Receivables: Fund shares sold Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables: Audit fees Administration fees Fund accounting fees Transfer agent fees and expenses Distribution fees Shareholder reporting Chief Compliance Officer fee Custody fees Legal fees Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 Phocas Real Estate Fund STATEMENT OF OPERATIONS For the Year Ended December 31, 2012 INVESTMENT INCOME Income Dividends $ Interest 65 Total income Expenses Adminstration fees (Note 4) Advisory fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Legal fees Distribution fees (Note 5) Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Trustee fees Miscellaneous expenses Reports to shareholders Insurance expense Registration fees Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 11 Phocas Real Estate Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Accumulated net investment income $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended December 31, 2012 December 31, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase/(decrease) $ ) $ ) The accompanying notes are an integral part of these financial statements. 12 Phocas Real Estate Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each year Year Ended December 31, Net asset value, beginning of year $ Income from investment operations: Net investment income ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) From net realized gain on investments — ) Total distributions ) Redemption fees retained — ^ Net asset value, end of year $ Total return % -35.11 % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income/ (loss) to average net assets: Before expense reimbursement )% )% )% )% )% After expense reimbursement % Portfolio turnover rate % ^ Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 13 Phocas Real Estate Fund NOTES TO FINANCIAL STATEMENTS at December 31, 2012 NOTE 1 – ORGANIZATION The Phocas Real Estate Fund (the “Fund”) is a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is long-term total investment return through a combination of capital appreciation and current income.The Fund commenced operations on September 29, 2006. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders.Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2009-2011, or expected to be taken in the Fund’s 2012 tax return. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions: Securities transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax 14 Phocas Real Estate Fund NOTES TO FINANCIAL STATEMENTS at December 31, 2012, Continued regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. Redemption Fees: The Fund charges a 1.00% redemption fee to shareholders who redeem shares held for 90 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the year ended December 31, 2012, the Fund retained no redemption fees. G. REITs: The Fund has made certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon funds available from operations.It is quite common for these dividends to exceed the REIT’s taxable earnings and profits resulting in the excess portion of such dividends being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in their annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. H. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of December 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of 15 Phocas Real Estate Fund NOTES TO FINANCIAL STATEMENTS at December 31, 2012, Continued fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value.Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. 16 Phocas Real Estate Fund NOTES TO FINANCIAL STATEMENTS at December 31, 2012, Continued The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. Short-Term Securities – Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of December 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks (REITS) Apartments $ $
